ORDER

PER CURIAM.
James A. Gardner (“defendant”) appeals the judgment on his conviction of one count of statutory sodomy in the first degree. Defendant claims that the trial court abused its discretion in denying his request for a mistrial when the jurors informed the court that they had reached a verdict on two of the counts with which defendant had been charged but could not reach a verdict on the other two counts charged against defendant.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 80.25(b).